Order

PER CURIAM:
C.M. was removed from his mother’s and father’s custody shortly after his birth. The trial court entered a judgment placing C.M. in the custody of DFS. The original petition for the termination, of parental rights was filed on March 23, 1999, and later amended on May 25, 1999. The trial court found that W.S.M. was unfit to be a party to a parent-child relationship because her parental rights were involuntarily terminated as to two other children in the last three years, despite the extensive services provided by DFS. S.M. voluntarily consented to the termination of his parental rights to C .M. W.S.M. appeals the termination of her parental rights.
For reasons set forth in the memorandum provided to the parties, we affirm the judgment. Rule 84.16(b).